DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 6/29/2020 has been considered as to the merits.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2, line 2:  The word “planer” has been replaced with the word - - planar - -.
Specification paragraph 29 and paragraph 49:  The word “planer” has been replaced by the word - - planar - -.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to disclose either singly or in obvious combination an impact absorbing device for a vehicle seat comprising first and second base members wherein the first base member rotatably supports the second base member allowing a seat back to tilt with rotation of the second base member wherein the impact absorbing member includes a first fixing portion fixed on the first base member on an axis different from a rotation axis of the second base member; a second fixing portion fixed to the second base member on an axis different from the rotation axis of the second base member and a deformable portion between the first and second fixing portions wherein a distance between the first and second fixing portion in an undeformed state of the deformable member has a value intermediate in a range of variation of the distance depending on the bending of the deformable portion.  

The closest prior art to Lee US-20120146370-A1 shows a deformable member (140) with first and second fixing portions, however the distance between the first and second portions is not intermediate a range of variation of the distance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kato (10,814,756) and Hopfner (US 2020/0171986) (see Figures 8a-8c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636